Matter of Shalick M. (2015 NY Slip Op 08050)





Matter of Shalick M.


2015 NY Slip Op 08050


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Sweeny, J.P., Acosta, Richter, Manzanet-Daniels, JJ.


16031

[*1]In re Shalick M., A Person Alleged to be A Juvenile Delinquent, Appellant. 
 Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for presentment agency.

Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about August 28, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted assault in the second degree, attempted assault in the third degree (two counts), reckless endangerment in the second degree, criminal possession of a weapon in the fourth degree and menacing in the second degree, and placed him on probation for a period of 18 months, unanimously modified, on the law, to the extent of dismissing the finding as to attempted third-degree assault under Penal Law § 120.00(2), and otherwise affirmed, without costs.
Except as indicated, the court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations. The record supports the inference that when, during an argument, appellant departed and returned with a knife, with which he cut the victim in the stomach area, appellant intended to cause physical injury. The record also supports the finding as to reckless endangerment, and that finding was consistent with the court's findings as to offenses requiring intent, because the different mental states involved different results under the facts presented (see People v Trappier, 87 NY2d 55 [1995]). However, as the presentment agency concedes, since Penal Law § 120.00(2) involves reckless assault, it is legally impossible to attempt that crime.
An 18-month period of probation is the least restrictive dispositional alternative consistent with appellant's needs and
the community's need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]), particularly given the seriousness of the underlying conduct.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK